Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 02 June 2022. Claims 1-2, 4-6, 8-11, 13, 15, and 18-19 have been amended. Claims 7 and 16 are cancelled. Claims 1-6, 8-15, and 17-22 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 June 2022 has been entered.

Response to Remarks/Amendment
4. Applicant's remarks filed 02 June 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
5. Applicant's remarks have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues that “…The pending claims should be found to be patent-eligible under the Federal Circuit'sMcRO decision. …because "the incorporation of the claimed rules, not the use of the computer ... improved the existing technological process." McRO Inc. v. Bandai Nameco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (stating "that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, is not directed to an abstract idea and is therefore patent-eligible subject matter under 4 101. Accordingly, we reverse.") Similarly here, an activity clustering engine can cluster identified activities into related activities that form a task using any suitable clustering technique. In some examples, the activity clustering engine can cluster identified activities based on hierarchical agglomerative clustering (HAC) techniques using a Jaccard distance as distance function…”

The examiner respectfully disagrees. The applicant argues that according to McRO Inc. v. Bandai Nameco Games Am. Inc the amended claims demonstrate an improvement and are not an abstract idea. However, the utilizing of signals and user activities with analysis such as clustering and scoring based on hierarchical agglomerative clustering (HAC) techniques using a Jaccard distance as distance function to determine subsequent user activity does not include methods associated with steps using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets as described in the McRO Inc. v. Bandai Nameco Games Am. Inc. Instead the receipt or transmission steps for utilizing of signals and user activities with analysis as stated by the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data for utilizing of signals and user activities with analysis is a well‐understood, routine, and conventional function. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

The applicant argues that “…Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). Enfish argued that this design improved data processing by speeding up the configuration process and the time it takes to search for data. The Federal Circuit agreed, finding the claims were: directed to a specific improvement to the way computers operate… The specific implementation, of a activity clusters that each correspond to a plurality of tasks parallels the improved way the self-referential tables by design operate in Enfish. Accordingly, the pending claims should be found to be directed to a specific implementation of a solution to finding recommended searches in the software arts, not an abstract idea…”

The examiner respectfully disagrees. The applicant argues that according to Enfish LLC v. Microsoft Corporation the amended claims demonstrate an improvement and are not an abstract idea. However, the utilizing of signals and user activities with analysis such as clustering and scoring which is not related to the utilization of a logic table for the organization of information described in Enfish LLC v. Microsoft Corporation. Instead, the receipt or transmission steps for utilizing of signals and user activities with analysis as stated by the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data for utilizing of signals and user activities with analysis is a well‐understood, routine, and conventional function. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

The applicant argues that “…the claims (1) improve on accessing search technology andPage 16 of 22Application No. 16/041,364 404775-US-NP/342501 Response Filed 6/2/2022Reply to Office Action of: 3/4/2022technical field…as user search queries are detected, a device can access the previously identified tasks to determine or predict a subsequent activity from the previously identified tasks that a user is likely to execute at a future time…(2) improve the function of the computer itself … providing a framework which identifies tasks as a series of activities in chronological order using community learning from signals such as browsing history, internet search history… (3) add specific limitations other than what is well-understood, routine, convention activity in the field and use unconventional steps that confine the claim to a particular useful application… the claims include "significantly more" that an abstract idea…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate something that is not well-understood, routine, convention and significantly more than an abstract idea. However, the utilizing of signals and user activities with analysis such as clustering and scoring which demonstrates the transmitting and receiving of information for utilizing of signals and user activities. The receipt or transmission steps for utilizing of signals and user activities with analysis as stated by the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data for utilizing of signals and user activities with analysis is a well‐understood, routine, and conventional function. This does not demonstrate an improvement of technology and computers. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1-6, 8-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6, 8-15, and 17-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 19 and 11 are generally for executing tasks comprising a plurality of instructions that, in response to execution to: detect a search query associated with a user (Transmitting Information, judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identify an activity associated with the search query (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); access a task set comprising a plurality of tasks, wherein the plurality of tasks are each associated with activity clusters of clustered and ordered activities (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); access a task having an activity cluster of a plurality of activities, the plurality of activities having a sequential order (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); match the activity from the search query to the task based on the plurality of activities in the task; and based on matching the activity from the search query to the task, predict a subsequent activity to be executed based on the sequential order of the plurality of activities in the activity cluster of the task (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) generating a final score indicating the activity of the search query corresponds to the task, the final score comprising a combination of a static score, a dynamic score, and a time difference score, and predict the subsequent activity to be executed based on the final score, wherein the subsequent activity comprises an additional search query (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (a generated score)) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity and generating a score with mathematical concepts/relationships but for the recitation of generic computer components. That is, other than computer-readable storage media devices and processor nothing in the claim elements precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Commercial Interactions and a Mathematical relationship/concept. For example, utilizing of signals and user activities with analysis such as clustering and scoring to determine subsequent user activity encompasses activity done by an analyst for analysis of information utilizing various algorithms and calculations in order to organize information and predict results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for Commercial Interactions, a “Method of Organizing Human Activity” as well as a “Mathematical Relationship/Concept”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than computer-readable storage media devices and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for transmitting and receiving data about various users for verification is insignificant extra-solution activity as this is receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0083] 	The various software components discussed herein may be stored on the tangible, computer-readable storage media 1200, as indicated in FIG. 12. For example, the tangible computer-readable storage media 1200 can include a task generation engine 1206 and task prediction engine 1208. In some embodiments, the task generation engine 1206 can detect a plurality of user signals for a user, the plurality of user signals comprising a search history of the user. The task generation engine 1206 can also identify activity information from the plurality of user signals, the activity information comprising an activity executed by the user. The task generation engine 1206 can also generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and an ordering technique to the activity information. Furthermore, the task generation engine 1206 can execute a search query for the user based on the activity cluster comprising a plurality of activities that are clustered and ordered.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving or transmission step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the receipt or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 10 also contain the identified abstract ideas above, with the additional elements of a “system” and a “computer”, which are highly generalized as per Applicant’s specification as considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claims 19 and 11 above.
Claims 2-6, 8-9, 12-15, 17-18, and 20-22 also contain the identified abstract ideas, further limiting them such as by describing what comprises the text data, which are all part of the abstract ideas presented, with elements such as “activity nodes”, to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claims 19 and 11 above.
Therefore, claims 1-6, 8-15, and 17-22 are ineligible.
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
7. Claims 1-6, 8-15, and 17-22 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.
Subject Matter Overcoming Art of Record
8. The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…detect a plurality of user signals for a plurality of users, the plurality of user signals comprising a search history of the plurality of users; identify activity information from the plurality of user signals, the activity information comprising a plurality of activities executed by the plurality of users…apply a clustering and an ordering technique to the activity information, wherein applying the clustering and the ordering technique supports generating activity clusters that each correspond to a plurality of tasks; based on applying the clustering and the ordering technique, generate a task set comprising the plurality of tasks having corresponding activity clusters; and provide the task set to cause matching of an activity from a search query to a task in the task set, wherein based on matching the activity from the search query to the task…”

The most closely applicable prior art of record is referred to in the Office Action mailed 02 June 2022 as White et al. (United States Patent Application Publication No. 2015/0262077).

	White et al. provides for attribution of search activity in multi-user settings which includes training a classifier to distinguish between machines that are single-user and multi-user based on activity logs of an identified machine.

	While White et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while White et al. provides for attribution of search activity in multi-user settings which includes training a classifier to distinguish between machines that are single-user and multi-user based on activity logs of an identified machine White et al. fails to further assess a search history of the plurality of users with applying the clustering and the ordering technique supports generating activity clusters that each correspond to a plurality of tasks with matching the activity from the search query to the task.

	Secondary reference to Capper et al. (United States Patent Application Publication No. 2005/0144158) provides search results are analyzed to identify themes and results are clustered according to the themes where the user may be presented with a graphical representation of the cluster of results. However, the search results analyzed to identify themes and results clustered is not directed to a search history of the plurality of users with applying the clustering and the ordering technique supports generating activity clusters that each correspond to a plurality of tasks with matching the activity from the search query to the task.

	The third reference to Rapaport et al. (United States Patent Application Publication No. 2014/0236953) provides social networking system builds up and repeatedly refreshes a hierarchy tree containing topic nodes where new nodes are added as new topics emerge in online public forums. However, the social networking system builds up and repeatedly refreshes a hierarchy tree containing topic nodes is not directed to a search history of the plurality of users with applying the clustering and the ordering technique supports generating activity clusters that each correspond to a plurality of tasks with matching the activity from the search query to the task.

	The fourth reference to Fuse et al. (United States Patent Application Publication No. 2015/0154718) provides detection to detect pieces of information used in a meeting and operator's operations performed in the meeting or device operations performed in the meeting. However, detection to detect pieces of information used in a meeting and operator's operations is not directed to a search history of the plurality of users with applying the clustering and the ordering technique supports generating activity clusters that each correspond to a plurality of tasks with matching the activity from the search query to the task.

	Accordingly White et al., Capper et al., Rapaport et al. , and Fuse et al. fail to teach or otherwise render obvious “…detect a plurality of user signals for a plurality of users, the plurality of user signals comprising a search history of the plurality of users; identify activity information from the plurality of user signals, the activity information comprising a plurality of activities executed by the plurality of users…apply a clustering and an ordering technique to the activity information, wherein applying the clustering and the ordering technique supports generating activity clusters that each correspond to a plurality of tasks; based on applying the clustering and the ordering technique, generate a task set comprising the plurality of tasks having corresponding activity clusters; and provide the task set to cause matching of an activity from a search query to a task in the task set, wherein based on matching the activity from the search query to the task…” as required by claims 1-6, 8-15, and 17-22.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140282586 A1
Shear; Victor Henry et al.
PURPOSEFUL COMPUTING
US 20070061245 A1
Ramer; Jorey et al.
LOCATION BASED PRESENTATION OF MOBILE CONTENT
US 20070100650 A1
Ramer; Jorey et al.
ACTION FUNCTIONALITY FOR MOBILE CONTENT SEARCH RESULTS
US 20080009268 A1
Ramer; Jorey et al.
AUTHORIZED MOBILE CONTENT SEARCH RESULTS
US 20080215557 A1
Ramer; Jorey et al.
METHODS AND SYSTEMS OF MOBILE QUERY CLASSIFICATION
US 20110320264 A1
Ramer; Jorey et al.
SYSTEM FOR TARGETING ADVERTISING CONTENT TO A PLURALITY OF MOBILE COMMUNICATION FACILITIES
US 20110258049 A1
Ramer; Jorey et al.
Integrated Advertising System
US 20110212717 A1
Rhoads; Geoffrey B. et al.
Methods and Systems for Content Processing
US 20140080428 A1
Rhoads; Geoffrey B. et al.
METHODS AND SYSTEMS FOR CONTENT PROCESSING
US 20140181100 A1
Ramer; Jorey et al.
Predictive Text Completion For A Mobile Communication Facility


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        8/6/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683